Citation Nr: 1504999	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-26 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for sarcoidosis.

2. Entitlement to service connection for a bilateral eye disorder, to include as secondary to sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In September 2011, the Board remanded the claims for service connection for sarcoidosis and a bilateral eye disorder for VA examinations.  The Board denied a separate claim for service connection for rheumatoid arthritis; therefore, this issue is no longer on appeal.


FINDINGS OF FACT

1. The preponderance of the evidence does not demonstrate that the Veteran's sarcoidosis is related to his active duty service; it also did not manifest to a compensable degree within a year of his separation.

2. His bilateral eye disorder is also not related to his active duty service, nor was it caused or chronically worsened by a service-connected disability.


CONCLUSION OF LAW

1. The criteria for service connection for sarcoidosis have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for a bilateral eye disorder have also not been met, on either a direct or secondary basis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA notified the Veteran in March 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and as warranted by law and as a result of the Board's September 2011 remand, afforded the Veteran comprehensive VA examinations in October 2011 and November 2011.  The Veteran also had a hearing in May 2011, where he received proper assistance in developing his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Board finds there was substantial compliance with the remand directives in the September 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, no further notice or assistance is required for a fair adjudication of the Veteran's claims.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Certain chronic conditions, such as sarcoidosis, if manifest to a compensable degree within the first post-service year, will be presumed to have been incurred in active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2014).  Further, as this is a specifically-enumerated "chronic disease, it is capable of service connection via a showing of continuity of symptomatology between service and present.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331.

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran contends his sarcoidosis is due to his active military service.  During his May 2011 hearing, he testified that as a child he suffered from shortness of breath, but he assumed it was asthma.  Therefore, he is also claiming his military service aggravated a preexisting respiratory condition.

Section 1111 of Title 38 of the U.S. Code provides that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  The implementing regulation, 38 C.F.R. § 3.304(b), indicates that the term "noted" denotes only such conditions that are recorded in examination reports.

When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been in sound condition upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing to Wagner, 370 F.3d at 1096).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

Initially, the Board notes that the Veteran's April 1973 induction examination does not reflect any respiratory problems.  Therefore, the Veteran is presumed sound upon entry into service with regard to a respiratory disorder.  38 U.S.C.A. §1111.

The Veteran had a VA examination in October 2011, where the VA examiner indicated that there was not clear and unmistakable evidence that the Veteran's sarcoidosis, or any other respiratory disorder, pre-existed service.  As such, the presumption of soundness is not rebutted.

The same VA examiner then opined that it was less likely as not that the Veteran's sarcoidosis had its onset in service or was causally related to service.  In making this determination, the examiner noted that the Veteran's private medical records showed he was in excellent health until approximately January 1982, and that he was not diagnosed with sarcoidosis until that same year, so approximately six years following his separation.  The examiner noted that the Veteran had a positive purified protein derivative (PPD) skin test for tuberculosis in service, but it is not an indicator of sarcoidosis.  Moreover, he had a family history of tuberculosis.  Therefore, sarcoidosis was not incurred in service, nor is there evidence it manifest within a year of his separation from service.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that there is no other medical evidence of record that provides a nexus to active service.  The Veteran has not provided competent medical evidence to demonstrate that his current sarcoidosis was incurred in service or was a result of his service.  The Board reviewed the Veteran's lay statements, as well as his hearing testimony.  The Veteran is competent to describe the extent of his current symptomatology.  However, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis of sarcoidosis, or the causal question of whether it can be attributed to his service, on either a direct or a presumptive basis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With regards to the claim for a bilateral eye disorder, service connection cannot be granted on a secondary basis because the underlying disability of sarcoidosis is not a service-connected disability.  See 38 C.F.R. § 3.310(a) and (b).

Nevertheless, the claim for service connection still must be examined on a direct basis.  Here, the Veteran had a VA examination in November 2011.  The examiner affirmed the diagnoses of advanced glaucoma and cataracts, which were originally diagnosed in the mid-1990s.  While the Veteran's entrance examination did reflect poor uncorrected vision, it was correctable to 20/20 at the time of both his entrance and discharge.  There was no evidence on either of these examinations or in his STRs indicating he had a bilateral eye disorder in service.  Moreover, there is no evidence in the claims file linking his current bilateral eye disorder with his service, and the Veteran is not competent to provide this etiological link.  See Davidson, 581 F.3d 1313; Jandreau, 492 F.3d 1372.  Therefore, the claim for service connection for a bilateral eye disorder must also be denied on a direct basis.

For the aforementioned reasons, the preponderance of the evidence is against these claims, and service connection for sarcoidosis and a bilateral eye disorder is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.



ORDER

Service connection for sarcoidosis is denied.

Service connection for a bilateral eye disorder is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


